Crownhart, J.
(dissenting). It is admitted that, with appellant’s permission and consent, his wife used his car to get her mother at Madison and transport her to the appellant’s home,- to be the guest of himself and wife. On the trip the wife had an accidental collision with another automobile, and the husband was sued for the resulting damage caused thereby. The fact that the wife was in possession of the husband’s car at the time was presumptive evidence that she was the agent of the husband in driving the car. Enea v. Pfister, 180 Wis. 329, 192 N. W. 1018. It *399placed the burden on the appellant of proving the contrary by evidence so clear and convincing as to overcome that presumption or inference. Borger v. McKeith, 198 Wis. 315, 224 N. W. 102.
The trial court found as a fact that the presumption had not been rebutted, and found that the wife was the agent of the husband in the operation of the car. On what evidence does this court reverse the finding of the trial court? On the testimony of the wife that she had no other purpose on the trip except to get her mother, and the testimony of the husband that his wife had no business of any kind to transact for him on the trip. That is the sole evidence relied on as showing there was no agency for the husband on the part of the wife in using his car. But the facts are undisputed. The wife, authorized by her husband, took his car to transport his mother-in-law to his home, to be the family guest. I contend that this was the husband’s business and so recognized by him.
The relation of husband and wife in society is well recognized, and the duty of the husband flowing from that relation is well recognized in law. The husband assumes the duty of furnishing the wife a home suitable to his condition in life and their social relations. That duty plainly entails the duty of the husband to entertain guests in the home as is customarily done in his social station. The parents of both husband and wife are presumed to be welcome guests, to whom the husband and wife assume the usual tender and filial care. That includes the reasonable and customary transportation under the circumstances. In this case the mother of the wife was a nurse, working for her living. She was an invited guest of the family. The husband, with the instincts of a gentleman and a husband, placed his car at his wife’s disposal to transport the guest from Madison to Monroe. This attention to his mother-in-law was no less his duty than it would have been had it been his mother who *400was the invited guest. The appellant does not deny the facts. He denies that it constituted business, and that seems to be the distinction made in the opinion of the court. If the wife had purchased groceries for the entertainment of the guest, that would have been the husband’s business, and he would have been the responsible party. To the credit of the appellant it should be said he did not testify that the trip was not made on his behalf or at his desire, but that “she [the wife] had no business of any kind to transact for me.” But the inference, I think, is conclusive as found by the trial court. The wife, acting for the husband, was engaged in performing a social obligation primarily resting on the husband, and which he cheerfully recognized and accepted.
The marriage relation has not yet degenerated into a mere business compact. It still is a sacred status in society, of the highest importance to the general welfare of the state. The mutual obligations of husband and wife may be difficult of definition, but they are well understood and should not be depreciated by decisions of the courts. Modern statutes have done much to dignify the status of married women, and have released them from the bondage of the common law. The statutes declare that women have certain “rights and privileges,” but they in no way nullify the marriage relation as a social institution.
I respectfully dissent from the-opinion of the court.